Exhibit 10.11
[Form of] Amendment to Stock Options
Granted Under RXi Pharmaceuticals Corporation 2007 Incentive Plan
     This Amendment to Stock Options, dated as of April __, 2011, is made
between RXi Pharmaceuticals Corporation, a Delaware corporation (the “Company”)
and the undersigned (the “Holder”).
     WHEREAS, the Holder is the holder of options issued pursuant to the
Company’s 2007 Incentive Plan (the “Plan”) to purchase shares of the Company’s
common stock, $0.0001 par value (the “Common Stock”); and
     WHEREAS, the Holder and the Company have agreed to amend all options issued
under the Plan to purchase shares of Common Stock held by the Holder as of the
date hereof (the “Options”) in the manner set forth herein;
     NOW THEREFORE, for good and valuable consideration, the Company and the
Holder hereby agree as follows:
     Notwithstanding anything to the contrary set forth in any applicable option
agreement, award or certificate relating to the Options, no Option shall be
exercisable unless and until the Company’s Certificate of Incorporation has been
amended to increase the number of authorized shares of Common Stock to a number
that is sufficient to permit the exercise or conversion in full of all then
outstanding options (including the Options), warrants and other securities of
the Company that are convertible into shares of Common Stock, and each Option
shall thereafter be exercisable in accordance with the terms of each such
Option.
     Except as modified hereby, each Option shall continue in accordance with
its terms.
     This Amendment to Stock Options may be executed in counterparts, which
together shall constitute a single instrument.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Amendment to Stock Options is executed as of the date first written
above.

            RXi Pharmaceuticals Corporation:
      By:           Mark Ahn, Chief Executive Officer                Holder:
               Name:              

-2-